Citation Nr: 1523733	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-25 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

5.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain.

6.  Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss.

7.  Entitlement to service connection for diverticulitis to include irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to February 1976, March 1976 to June 1986, August 1990 to September 1991, and October 1991 to December 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, DDD of the lumbosacral spine was characterized by forward flexion greater than 60 degrees, a combined range of motion greater than 120 degrees, and without incapacitating episodes.

2.  For the entire initial rating period on appeal, the service-connected left and right knee disabilities have been manifested by pain with x-ray evidence of degenerative changes in the knee joint, full extension, and flexion no worse than 105 degrees.

3.  For the entire initial rating period on appeal, the left and right ankle disabilities have been manifested by no worse than moderate limitation of motion.

4.  For the entire initial rating period on appeal, bilateral hearing loss was manifested by, at worst, level I hearing in both the left and right ears.

5.  Currently diagnosed diverticulitis was not incurred in service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for DDD of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an initial rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010 (2014).

3.  The criteria for an initial rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5010 (2014).

4.  The criteria for an initial rating in excess of 10 percent for the left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).

5.  The criteria for an initial rating in excess of 10 percent for the right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).

6.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2014).

7.  The criteria for service connection for diverticulitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the service connection claim, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in February 2010.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

As the other claims concern initial ratings and come before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in October 2010 to assess his back, knee, and ankle disabilities.  He had VA audiology examinations in August and October 2010.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board carefully considered whether a remand for further VA examination was necessary in this case.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The Veteran has not provided any statement or argument as to why the examinations are not adequate, nor has he provided any lay or medical evidence suggesting new symptoms which were not considered by the examination and suggest the condition has worsened.  The VA examination reports are thorough and supported by the record.  Thus, without any suggestion that the condition has worsened, the examinations in this case are an adequate basis on which to adjudicate the claim.

As will be discussed, because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to diverticulitis, there is no duty to provide a VA medical examination.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria: Initial Ratings

The Veteran seeks higher initial ratings for service-connected lumbar spine, right and left knee, right and left ankle, and hearing loss disabilities.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for DDD of the Lumbosacral Spine

The Veteran's service-connected low back DDD is currently rated as 10 percent disabling under Diagnostic Code 5242.  38 C.F.R. § 4.71a (2014).  He contends that the condition warrants a higher evaluation.

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note (2).  

A February 1999 private treatment note shows that the Veteran had chronic lower back pain.  No range of motion findings were reported.  

The Veteran underwent an October 2010 VA spine examination.  He reported waking up sore every morning, and experiencing flare-ups every two to four months.  During flare-ups, lower back pain radiates down one or the other leg.  He endorsed fatigue, decreased motion, stiffness, spasm, spine pain and radiating pain.  He does not experience incapacitating episodes.  He uses orthotic inserts and can walk one to three miles.  Upon physical examination, posture and head position were normal.  Symmetry in appearance was endorsed.  There was no gait abnormality or abnormal spinal curvatures such as kyphosis, lumbar lordosis, or scoliosis.  There was no ankylosis.  There was no spasm or atrophy.  There was guarding, pain with motion, tenderness, and weakness, but not the extent that it could cause abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 85 degrees.  Extension was to 6 degrees.  Left lateral flexion was to 5 degrees.  Right lateral flexion was to 20 degrees.  Left lateral rotation was to 20 degrees.  Right lateral rotation was to 26 degrees.  Pain was present upon range of motion testing, but did not cause additional limitation of motion.  There were no additional limitations of motion upon repetition.  Reflex testing was within normal limits.  Sensory testing revealed decreased pain or pinprick in the sole of the right foot.  X-ray findings revealed DJD of the lumbar spine.  The Veteran reported that his lower back condition caused increased tardiness at his job.  He also noted that decreased mobility sometimes precluded simple house chores.  

The Board finds that a rating in excess of 10 percent is not warranted under the general rating formula, because forward flexion of the thoracolumbar spine of 60 degrees or less has not been objectively shown.  Rather, the medical evidence shows that the Veteran exhibited no worse than forward flexion of the thoracolumbar spine to 85 degrees at the October 2010 VA examination.  Additionally, although the medical evidence shows that the Veteran experiences flare-ups, the evidence does not show that such flare-ups are severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board acknowledges the Veteran's range of motion pain, which was present at 85 degrees or greater during forward flexion range of motion testing in October 2010.  However, the examination report also indicated that the Veteran had no other additional limitations upon repetitive motion testing.  Thus, any additional limitation due to pain does not more nearly approximate a finding of limitation of flexion of the thoracolumbar spine to less than 60 degrees.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Overall, the currently assigned 10 percent rating appropriately reflects the extent of pain and functional impairment that the Veteran may experience as a result of his service-connected lower back disability during the pendency of the claim.  

Nor is there evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, as would warrant a 20 percent evaluation under the criteria for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board acknowledges the Veteran's statement that his pain and decreased mobility affects his work and daily life.  The Veteran is competent to report his observable lower back symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his low back disability such as it relates to the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the VA examination reports of October 2010 to be highly probative as to the nature and severity of the Veteran's lower back disability throughout the entire rating period on appeal.  The report was based on a physical examination and a review of the entire claims file, and provided sufficient information to allow the Board to apply the schedular criteria.  

The Board has also considered whether a separate evaluation is warranted based on neurological disorders associated with the service-connected back disability; however, the October 2010 examiner found no neurological abnormalities related to the lumbar spine.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lower back disability.  No staged ratings are warranted.

Initial Ratings for the Left and Right Knee Disabilities

For the entire initial rating period, the Veteran's left and right knee disabilities have been separately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.   Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  For the purpose of rating disability from arthritis, the knees are considered major joints.  38 C.F.R. 
§ 4.45 (2014).

Diagnostic Code 5260 addresses limitation of motion of the knee with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2014). 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel  has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, for a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

A March 2005 private treatment note indicates that range of motion of the knees was normal.  There was no tenderness.  Stressing of the knees in varus and valgus produced no pain or laxity.  Knee x-rays were normal.

At the October 2010 VA knee examination, the Veteran endorsed stiffness, weakness, incoordination, decreased speed of joint motion, and flare-ups of moderate severity, occurring weekly and lasting one to two days.  The Veteran did not report deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He is able to stand for 15-30 minutes and walk for one to three miles.  Gait was normal.  The examiner observed increased wear outside the edge of the heel bilaterally, indicating abnormal weight bearing.  There were pops, clicks, or snaps with movement of the knees.  There were no bumps consistent with Osgood-Schlatter' s disease, crepitation, mass behind the knees, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or any other knee abnormalities.  Upon range of motion testing, extension was normal bilaterally with pain.  Flexion was to 105 degrees bilaterally with pain.  Ankylosis was not found.  The Veteran reported that the knee condition has a significant effect on his usual occupation, resulting in increased absenteeism.  The knee conditions also caused the Veteran to give up running and limit his ability to work in the yard or go out.  

After review of all the evidence, lay and medical, the Board finds that the Veteran's left and right knee disabilities have been manifested by pain and limitation of flexion, at worst, to 105 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for disability ratings higher than 10 percent for the Veteran's left and right knee disability has not been met or more nearly approximated for either period.

The Veteran's right knee flexion was, at worst, to 105 degrees per the October 2010 VA examination.  Accordingly, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for either rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the left or right knee.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability ratings are appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the left and right knees for the entire initial rating period.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  As noted, the Veteran already has separate ratings for each knee.

Next, a higher rating is not warranted under Diagnostic Code 5261, which contemplates impairment of the knees manifested by limitation of extension.  To that end, the October 2010 revealed no limitation of extension.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of either knee manifesting in a compensable disability.  Specifically, the October 2010 examiner did not find instability or subluxation.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted.  See Diagnostic Code 5257.

There is no evidence that the Veteran had dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Thus, a higher evaluation under Diagnostic Code 5258 is not warranted.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as there has been no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

Staged ratings have been considered but are not applicable.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for each of the left and right knee disabilities.  To the extent any higher level of compensation is sought for either period on appeal, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Initial Ratings for the Left and Right Ankle Sprains

For the entire initial rating period, the Veteran's left and right ankle disabilities have been separately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.   Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  For the purpose of rating disability from arthritis, the ankles are considered major joints.  38 C.F.R. § 4.45 (2014).

Diagnostic Code 5271 addresses limitation of motion of the ankle.  Under this code, a 20 percent rating is warranted for marked limitation of motion and moderate limitation of motion warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Other pertinent criteria for higher evaluations include 38 C.F.R. § 4.71a, Diagnostic Code 5270.  Under this code, a 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation requires ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity. 

A February 2001 physical therapy note shows that range of motion of both ankles was within normal limits, except for dorsiflexion, which was 5 degrees in the left ankle and 6 degrees in the right.  Pain was reported with motion.  

On examination in October 2010, he reported that his bilateral ankle condition caused pain and activity limitation.  On physical examination, there was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran did endorse stiffness, weakness, incoordination, and decreased speed of join motion.  He reported flare-ups of moderate severity weekly, precipitated by being on his feet too much.  Examination revealed bony joint enlargement of the left and right ankle, without instability or tendon abnormality.  Upon range of motion testing, left and right dorsiflexion were to 5 degrees with pain.  Left plantar flexion was to 35 degrees with pain, and right plantar flexion was to 25 degrees with pain.  There were no additional limitations following repetitions.  He stated that his ankle disabilities cause increased absenteeism at work and limits his ability to work in the yard.  

The weight of the evidence does not demonstrate marked limitation of motion which would warrant a 20 percent rating under Diagnostic Code 5271.  To that end, his limitation of motion is analogous to the lowest possible rating for ankylosis under Diagnostic Code 5270.  As the Veteran is not shown to have ankylosis, his limitation more nearly approximates moderate disability under Diagnostic Code 5271.

The Board has also considered evaluation of the Veteran's left and right ankle disabilities under other diagnostic criteria for the right ankle joint.  Because, however, he does not display ankylosis of the ankles or subastragalar or tarsal joints, or malunion of the os calcis or astragalus, and has not required an astragalectomy, a higher rating is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Staged ratings have been considered but are not warranted. 

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 , 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board finds that the evidence of record does not support an evaluation in excess of 10 percent due to functional loss.  On VA examination, with three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Under Deluca, pain must cause additional restricted range of motion, not already contemplated by the assigned rating, so as to warrant the assignment of a higher rating.  Here, the Veteran's range of motion was not additionally limited and is adequately compensated by the 10 percent rating assigned.  The Board notes the Veteran's complaints of pain and flare-ups.  Even with the Veteran's subjective complaints and objective findings, there is no evidence of record suggesting that he has marked limitation of motion or ankylosis in either ankle.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

In conclusion, the preponderance of the evidence is against ratings higher than 10 percent for left and right ankle strain.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Initial Rating for Hearing Loss

The Veteran contends that a higher rating is warranted for service-connected hearing loss, currently rated as zero percent disabling.  Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
35
50
LEFT
10
20
20
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of I in both the left and right ears.

He was provided another audiological evaluation in October 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
20
15
35
50
30
LEFT
20
15
30
45
27.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this again corresponds to a hearing level of I in both the left and right ears.  As far as functional impact, the Veteran reported that hearing loss results in inappropriate behavior, poor social interactions, difficulty following directions, and hearing difficulty.  

While acknowledging these limitations, the Board finds that the competent and credible evidence of record, including these lay statements, does not show that the legal criteria for a compensable rating have been met, for the reasons and bases already discussed.  To the extent any higher level of compensation is sought for either period on appeal, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  The October 2010 examiner noted that the Veteran is currently employed as a program analyst.  Accordingly, a claim for TDIU has not been raised.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  Regarding his lower back, bilateral knee, and bilateral ankle conditions, the Veteran's complaints of pain, limitation of motion, and activity limitation are contemplated in the criteria for evaluating those disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's musculoskeletal disabilities meet or more closely approximate the next higher ratings under any of the applicable diagnostic codes.  Regarding his hearing loss disability, a comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in the assigned noncompensable rating.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.  Additionally, he is not service-connected for any disabilities other than those on appeal, and thus there is no indication that the collective impact or combined effect of multiple service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.71a (2014).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for Diverticulitis to Include Irritable Bowel Syndrome

The Veteran contends that his current diverticulitis first manifested in Japan in the 1970's, during active duty.  He has not made any specific contentions regarding the date and circumstances of his injury, or whether he received treatment.  

Service treatment records do not contain any treatment for or complaints of diverticulitis, irritable bowel syndrome, or any other gastrointestinal condition.  The Veteran did not endorse stomach, liver or intestinal problems on reports of medical history dated in June 1972, January 1977, September 1977, December 1977, April 1980, May 1982, September 1988, or October 1989.  No gastrointestinal disability was noted in reports of medical examination dated in June 1973, January 1977, December 1977, September 1978, April 1980, May 1982, April 1986, May 1987, September 1988, October 1989, March 1992, or December 1992.  

The Board has considered the Veteran's report of an in-service manifestation of diverticulitis.  He is considered competent to report that he experienced symptoms in service.  Jandreau, at 1377.  However, the Board must assess not only the competency of a veteran's statements, but also the credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To this end, the Veteran's assertion that he had diverticulitis in service is contradicted by the absence of any documentation of such an injury in the numerous medical treatment records that have been obtained.  The Board finds that in this case the service treatment records are complete.  The service treatment records contain reports of chronological care that document injuries and illnesses sustained during service, including his service-connected back, ankle, knee, and hearing loss disabilities, among other conditions.  Had the Veteran experienced diverticulitis in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Significantly, upon examination during service the Veteran's gastrointestinal system was always described as normal and the Veteran even denied any history of stomach, liver, or intestinal trouble.  The Board finds that the bare assertion of an in service occurrence is not credible in light of the lack of service records documenting symptoms and the Veteran's denial of any history of gastrointestinal problems on forms he completed during service.  Thus, the weight of the lay and medical evidence does not demonstrate that any gastrointestinal condition was present during service.

Furthermore, there is no evidence suggesting the current symptoms are related to any event during service.  The earliest diagnosis of a gastrointestinal condition was in May 1995, three years after his last period of service.  

Accordingly, the preponderance of the evidence is against the claim for service connection for diverticulitis, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for DDD of the lumbosacral spine is denied.

Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for left ankle sprain is denied.

Entitlement to an evaluation in excess of 10 percent for right ankle sprain is denied.

Entitlement to an evaluation in excess of 0 percent for bilateral hearing loss is denied.

Service connection for diverticulitis to include irritable bowel syndrome is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


